DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants filed Response on 5/12/2022 has been received. 
Claims 2-6, 9-10 and 17 have been cancelled.
Claims 12-16 and 20-30 have been withdrawn from further consideration.
Claim 31 is added.
Currently, claims 1, 7-8, 11-16, 18-32 are pending. 
Claims 1, 7, 8, 11, 18, 19, 31-32 are under examination.
The obvious type double patenting over US 10302657 is maintained because the issued 657’ patent also teach using the ratio of sFlt-1/P1GF for diagnosis of preeclampsia, albeit the goal is to “rule-in” the subjects having risk of this illness, whereas the current invention directs to “rule-out”, i.e. determining pregnant women not having risk of preeclampsia.  Nevertheless, it would still be prima facie to one ordinary skill in the art for either rule-in or rule-out when encountering the test results (See below prior art discussion).
The rejection on claims 1, 5-8, 11, and 1818-19 and 31-32 (new claim) under 35 USC 101 judicial exception is maintained and of record. Note, the same rationale of judicial exception applies to newly added claim 31-32, and Office would not repeat the same analysis. 

Applicants’ Remarks are summarized below:

“Applicant submits that the claims include additional elements beyond the judicial exception of the presence of sFlt- 1 and P1lGF in a patient. In particular, claim 1 additionally recites b) calculating a ratio from said amounts of (i) sFlt- 1 and PIGF determined with antibodies as noted above; c) comparing the ratio with a reference value, said reference value is 38% +/- 20%; d) based on the comparison of step c), identifying a pregnant subject not at risk for-9 - developing preeclampsia within the short period of time if the value of the ratio is identical or decreased compared to the reference; and e) managing said subject by ambulant monitoring and refraining from administration of blood pressure reducing agents or antenatal corticosteroids. That is, claim 1 identifies the patient as not at risk for preeclampsia if the value of the ratio of sFlt-1 and PIGF is equal to or less than the reference value of 38% +/- 20%. Thus, unlike the correlation between a biomarker level (e.g., s-Flt-1 and PlGF) in a sample (e.g., blood, serum and plasma) and the presence of disease (e.g., preeclampsia), which would set forth a judicial exception, claim 1 recites steps going beyond the correlation between s-Flt-1 and PlGF levels in blood, serum and plasma and the presence of preeclampsia. Further, Applicant's claim 1 requires actively monitoring the subject once identified as not at risk for developing preeclampsia and refraining from administration of blood pressure reducing agents or antenatal corticosteroids. As further described in paragraph [0064] of Applicant's application, management of pregnant subjects generally includes all measures which could be applied to subjects suffering preeclampsia in order to cure, avoid or handle the health condition, including a degree of monitoring (e.g., close, regular or weak monitoring), hospitalization or administration of blood pressure reducing agents. Additionally, amended claim 1 now requires refraining from administration of blood pressure reducing agents or antenatal corticosteroids to a subject found not to be at risk. While this step appears non-active, Applicant notes that once the subject is identified as NOT at risk, there is an activity in expressly excluding therapy which could otherwise have been administered. Accordingly, Applicant believes that applying the diagnosis obtained according to steps a)-d) of claim 1 to avoid unnecessary treatment of a subject is, in fact, a practical application of the alleged law of nature for the benefit of the subject. 
Applicant submits that each of the steps recited in claim 1 recite actions beyond the judicial exception (many of which, are specifically recognized by the Examiner) of the presence of sFlt-1 and PIGF in the patient. Therefore, Applicant submits that under step 2A of the Mayo analysis, the answer of whether claim 1 is directed to at least one judicial exception is NO. 
Further, these above steps represent the active steps, practically applying the "law of nature". Specifically, the scientific discovery that the ratio of sFlt-1 and PIGF in a sample is applied to a laboratory method of predicting whether the patient is not at risk of suffering preeclampsia within one week, and if identified as not at risk, to actively monitor the subject and refrain from administering unnecessary treatment. Further, the actual identification method comprises detecting levels of sFlt-1 and PIGF in serum, plasma and blood and requires the isolation and analysis of those samples (e.g., it does not merely require a general, non-specific, detection of sFlt-1 and PIGF in the patient). The Applicant notes that these additional elements were identified by the Examiner, but dismissed as insufficient to amount to significantly more than the judicial exception because they were considered "well-understood, routine and conventional". Under the new Guidelines, the additional elements are not to be analyzed for novelty or obviousness at this stage (e.g., Step 2A). In other words, the claim may recite additional elements that are "routine or conventional" but that successfully integrate the judicial exception into a "practical application". 
The "practical application" here can also be understood in the utility of the method. As discussed in the Specification as filed, preeclampsia is one of the most frequent disorders associated with pregnancy related mortality of the pregnant women. Current treatments solely include termination of pregnancy either by premature vaginal or caesarean delivery. Further, there is little known about rule-out diagnosis of imminent preeclampsia. As needed, the claimed laboratory methods improve upon the conventional methods in that the claimed methods enable early and reliable rule-out of preeclampsia which occurs as early as 20 to 40 weeks gestation, and thus allows for management of the pregnant subject without the need for clinical surveillance or intervention. Particularly, as set forth in the specification at paragraph [0039], and claimed in claim 1, assessing whether a subject is not at risk of developing preeclampsia within a short period of 1 week, and even up to 4 weeks obviates the need of any special care or preventative or preparative steps during this period. Thus, under Prong 2 of Step 2A, Applicant submits that the natural principle (levels of sFlt-1 and PIGF) as they exist in the patients is practically applied in an improved method. 
Applicant notes that while methods of treatment are recognized as patent eligible (see e.g., Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals International Ltd., 887 F.3d 1117, 1134-36 (Fed. Cir. 2018)), Vanda and/or Mayo do not stand for the requirement of a-11- treatment step to establish the patent eligibility of a claim. Applicant submits that the claims recite the unconventional steps of detecting sFlt-1 and PIGF in a patient to rule-out preeclampsia. Applicant submits that these unconventional steps establish that the claims are not "directed to" the law of nature of the correlation of sFlt-1 and PIGF and preeclampsia, but provide a new method of detecting sFlt-1 and PIGF in a patient to rule out preeclampsia (see, Rapid Litigation Management Ltd. v. CellzDirect, Inc., case No. 1:10-cv-04053 ("CellzDirect")). In particular, Applicant has transformed the process into an inventive application of the natural correlation of a calculated ratio of sFlt-1 and PIGF in a subject for a rule-out diagnosis. The Examiner has failed to provide any factual evidence establishing that obtaining a sample from the patient and detecting sFlt-1 and PIGF for a rule-out diagnosis of imminent preeclampsia was well- understood, routine and conventional (see, Berkheimer v. HP Inc., 890 F.3d 1369 (2019)). 
New claims 31 and 32 require that a similar method to claim 1 is performed using a first analyzer unit and a second analyzer unit. In particular, the claims recite use of a particular machine to perform the claimed methods. According to M.P.E.P. § 2106.05(b), the following factors are relevant in determining whether a machine recited in a claim provides significantly more: 1) the particularity or generality of the elements of the machine or apparatus, 2) whether the machine or apparatus implements the steps of the method, and 3) whether its involvement is extra-solution activity or a field-of-use. Applicant asserts the first and second analyzer units are specific rather than generic, as they allow for binding of the angiogenesis biomarkers soluble FMS-Like Tyrosine Kinase (sFlt-1) and Placental Growth Factor (P1GF) for a time sufficient to allow for the formation of a complex of said antibody, detecting the presence of complexes formed between the antibody or labeled antibody and the biomarkers in a sample of said subject, and measuring the amount of the formed complex. The analyzer units also clearly implement steps of the method. Further, they are configured to perform the step of comparing the amounts of the biomarkers. Thus, the components of the machine are specific to the method because of the relationship between the components and the steps that are performed. Finally, Applicant asserts that the analyzer units' involvement is neither insignificant extra-solution activity nor a field-of-use, as the analyzer units are implemented throughout the method and the subject population is required by the biomarkers selected, not the machine. Thus, Applicant asserts that the analyzer units of claims 31 and 32 are particular machines. 
Accordingly, the answer to Step 2A-Prong 2 is YES. It is the Applicant's understanding that at this stage inquiry into 101 should end. 
However, even if the process proceeds to Step 2B, the above described "additional elements" recited in the claims amount to more than the judicial exception and provide an advancement in the technology by providing early rule-out diagnosis of preclampsia in pregnant patients. 
Thus, the answer to Step 2B is YES. 
In view of the foregoing, Applicant submits that claims 1, 7, 8, 11, 18 and 19 (as well as new claims 31 and 32) recite patent-eligible subject matter. Accordingly, Applicant requests withdrawal of the rejection of claims 1, 5-8, 11, 18 and 19 under 35 U.S.C. § 101”.

Applicant’s arguments have been considered but are not persuasive. 

First, the independent claims 1 and 31 direct to methods of diagnosis of preeclampsia which satisfies 35 USC 101 (i.e. a process). 

Second, the active steps involve in the claims 1 and 31 include:


Independent claim 1

(1) determining sFlt-1 and PIGF; 
(2) calculating a ratio of sFlt-1/PIGF;
(3) comparing the ratio with a reference value; and (4) identifying the subject not at risk based on the compared ratio value 
(4) managing the identified subject by ambulant monitoring and refraining from administering of blood pressure reducing agents or antenatal corticosteroids.

Independent claim 31

(1) determining sFlt-1 and PIGF by assay analyzer using antibodies specific for sF1t-1 and P1GF (i.e. conventional techniques); 
(2) calculating a ratio of sFlt-1/PIGF;
(3) comparing the ratio with a reference value; and 
(4) identifying the subject not at risk based on the compared ratio value 


Applicants argue that the above steps constitute additional elements beyond judicial exception under 35 USC 101. 

As to claim 1, applicants further argue that the feature of “refraining from administering of blood pressure reducing agents or antenatal corticosteroids” to the identified pregnant women followed by “an activity in expressly excluding therapy which could otherwise have been administered” and considered such feature as “a practical application of the law of nature for the benefit of the subject” (see above).  

Applicant’s arguments have been considered but are not persuasive. 


The steps of calculating the ratio of sF1t-1/P1GF, comparing with reference and identifying the subject are mental processes which add no additional weight to the claim (emphasis added).  The mental processes add no additional weight to the claim.

Furthermore, as to the step (4), i.e. managing the identified subject by ambulant monitoring and refraining from administering of blood pressure reducing agents or antenatal corticosteroids, this alone does not provide significantly more in satisfying judicial exception because (a) the portion of “ambulant monitoring” also refereeing to natural phenomena, e.g. blood pressure or heart beat..etc.. In addition, (b) the portion of “refraining” therapy is in fact tantamount to “rest”, i.e. no additional active treatment.   MPEP 2106.04(d)(2) states “Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition.” (also see Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018). Under broadest reasonable interpretation (BRI), the “refraining” step here can be considered simply “resting” without administering any blood pressure reducing agent or antenatal corticosteroid. 

It is also noted that applicants argue the “rule-out” element should be considered a practical application (page 11 middle portion). True, most research in this field focuses on rule-in, i.e. positive diagnosis (see below prior art discussion). However, the step “rule-out” itself is a also a MENTAL process (emphasis added). The basis for ruling out is relying on the test results so that one clinician or doctor can identify whether subject is at risk or not based on his/or her mental reading, processing and judement on the numerical data (emphasis added).

Therefore, no practical application is added to the claim. 

Finally, as to the issue of step 2B as “unconventional” or “conventional”, applicants stress that the current invention is “unconventional” because of its “ruling-out” function.  Examiner disagreed.  The preamble of “ruling out” does not give additional weight to the analysis. The instant active steps, such as obtaining samples, measuring biomarkers, comparing and administering are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more. 

As to the newly added claim 31, the additional features recite analyzers (first and second) for measuring sF1t and PIGF using antibody, respectively, followed by calculating the results into ratio of sFlt-1/PIGF, comparing and identifying subject not at risk of preeclampsia. In addition, claim 32 directs to use computer for processing the data from the measurement. 

Again no practical application can be found in these steps. Measuring sFlt and PIGF are well-known in the field. Calculating results into ratio, comparing with reference data, and identifying subject based on the comparing are all together mental exercises. Note, using conventional computer processing the data falls in step 2B analysis because the limitation merely provides instructions to implement an abstract idea (i.e. calculation) on a computer and adds insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(f) and (g). In conclusion, claim 31-32 also fall within judicial exception under 35 USC 101.

10.	The rejection on Claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn because of amendment. 

11.	The rejection on Claim 1, 7, 8, 11 and 31-32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine (New England Med.  2006 355:992-1005) in view of Wagner (American Family Physician 2004 70: 2317-2324) is maintained and of record. Note, new claims 31-32 are also rejected. 

With regard to claims 31-32, the so-called analyzer using antibodies for measuring sF1t-1 and PIFG have been disclosed by Levine because Levine performed conventional ELISA (e.g. antibodies specific for sF1t and PIGF) in determining these two molecules (see Materials and Methods).  

As to the computer processing data, it would have been prima facie obvious to one ordinary skill in the art to process the data in coupling with computer. Nowadays, coupling a computer to the assay device is a routine practice. 

Applicants arguments are summarized below:

“Applicant notes that Levine, alone or in combination with Wagner, fails to teach or suggest a rule out diagnosis of preeclampsia or eclampsia. As with the previously cited references, at best, Levine teaches elevated levels of soluble endoglin and increased sFltl:P1GF ratios for prediction of the onset of preeclampsia. Applicant notes that in Fig. 3, cited by the Examiner, x-axis units are weeks before pre-eclampsia, so the value "0" relates to the time of pre-eclampsia onset, and therefore not, to a prediction. At best, the value left of this, "<5", could be regarded as referring to prediction of pre-eclampsia. Notably the values for term pre-eclampsia (Fig. 3D) are in the range of approx. 30, i.e., lower than Applicant's claimed values. Notably, these are the values for the patients, who did develop pre- eclampsia, so it is not understandable why the skilled person would have considered even higher values for exclusion of pre-eclampsia. 
This is further corroborated by Table 2 of Levine. Looking at the section relating to sFlt:PlGF ratio values, it is clear that the 4th quartile (highest) values start at ratios of 16.9, 
3.4, and 11.9, respectively, i.e., much lower than the claimed range, but nonetheless the risk in- 15 - 
these 4th quartiles is increased by up to a factor of 12.3. Thus, from Levine, there clearly would not have been a motivation to consider a ratio in the claimed range. There is simply nothing that states that lower levels or ratios indicates a rule out diagnosis of preeclampsia or eclampsia. 
As noted in Applicant's specification, while main concerns of prior methods are for rule- in diagnosis of imminent preeclampsia or prediction thereof (such as the methods of Levine), less is known with respect to ruling-out imminent preeclampsia in a certain time window. As noted in the Response and Amendment after Final Office Action submitted July 15, 2019, Vitoratos et al. (2012), J. Pregnancy, Article ID 298343 (submitted previously) reviews the molecular mechanisms leading to preeclampsia known at about the time of filing the instant application. As will be appreciated, there were several mechanisms known at the time of filing the instant application, of which angiogenic imbalance was only one. Based on the foregoing, the skilled person would have had no reason to conclude from the rule-in methods of the prior art on the feasibility of a rule-out method, since even the finding that a patient does not suffer from angiogenic imbalance preeclampsia does not exclude that preeclampsia caused by one of the other pathways may occur. As such, and as shown in more detail below, identifying subjects at risk of developing preeclampsia does not automatically lead to identifying subjects not at risk of developing the disease: a rule-in method identifies subjects at high risk of developing disease, and possibly a group of subjects at low risk; a rule-in method, however, does not necessarily identify the subjects not at risk within the low risk group. 
As the cited references, alone or in combination, simply fail to teach or suggest each and every limitation of Applicant's claimed invention, Applicant's claimed invention is patentable over the cited references. 
Accordingly, the rejection of claims 1, 7 and 8 as being obvious in view of Levine and Wagner should be withdrawn. 
As for new claims 31 and 32, none of the cited references further teach using a first analyzer unit configured for bringing a sample of said subject into contact with at least one antibody or labeled antibody that specifically binds to angiogenesis biomarkers soluble FMS- Like Tyrosine Kinase (sFlt-1) and Placental Growth Factor (P1GF) for a time sufficient to allow- 16 - 
for the formation of a complex of said antibody and the biomarkers; and using a second analyzer unit configured to measure the amount of the formed complex, wherein said amount of the formed complex is proportional to the amount of sFlt-1 and P1 GF and calculating a ratio from said amounts of sFlt-1 and PIGF. Accordingly, new claims 31 and 32 are patentable for these additional reasons over the cited references”.

Applicant’s arguments have been considered but are not persuasive. 

As to the “rule-out” diagnosis, examiner’s commented that ruling out diagnosis “ still hinges on evaluation of a RISK based on a threshold value established by a control/or reference. The difference lies on the judgment of the clinician as to “rule in” (at risk) or “rule-out” (not at risk) the subject according to the data at hand. It is simply two sides of the same coin (RISK). Flipping either side would have been prima facie to one ordinary skill in the art when encountering the results” (previous office action mailed on 1/7/2022). Ture, the teaching of Levine is for diagnosis of preeclampsia women. Yet at the same time, when encountering the test results, one ordinary clinician would have prima facie obvious motivation to rule out the subjects not at the risk, i.e. at same time distinguishing and identifying the one at the risk based on the data (emphasis added). In another word, it would have been prima facie obvious to identify the one who is not at risk because of the lower ratio of sF1t/PIGF versus the one having a higher ratio at preeclampsia. It is like in a medical setting that the doctor informs his/her patient that she is not at the risk of having preeclampsia because her sF1t/PIGF ratio is lower after the diagnosis blood tests. 

With respect to the clinical data as shown in Figure 3D and Table 2, applicants argue that the ranges from Levine are lower than those of the recited ranges in the claims.  

Applicant’s arguments have been considered but are not persuasive. 

The gist of the current invention is based on the ratio of sF1t-1/PIGF from a pregnant subject in assessing the likelihood of preeclampsia. Levine concluded that an increase ratio of sF1t-1/PIGF is indicative of preeclampsia.

This is the main inventive concept which has been disclosed by Levine reference. Note, Figure 4 still shows an average of ratio value 31.6% for preeclampsia which means that less than this value the pregnant women may be considered not at risk of preeclampsia. Therefore the value of 31.6 of Levine still falls within 38 +/- 20% which ranges from 18%-58%.  Assuming arguendo that the value of Levine is off compared to that of the recited range, such numerical differences may be due to factors of race, weight, habits, geographic, or interlaboratory analysis (e.g. different chemicals, instruments from different companies or different lab technician). Nevertheless, using the ratio of sF1t and PIGF for diagnosis of preeclampsia has been known and disclosed by Levine. The diagnostic ratio of sF1t/PIGF is not novel or unobvious.

12.	The rejection on claim 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine and Wagner as applied to claim 1, 7-8, 31-32 above, and further in view of Stepan et al (American Journal of Obstetrics and Gynecology, Volume 198, Issue 2, February 2008, Pages 175.e1-175.e6; IDS reference) is maintained.
Also, the rejection on claim 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine in view of Schiettecatte (Clin. Biochem  2010 43:768-770) or Lapaire (Euro J Obstetrics . & Gynecology Reproductive Biol. 2010 151:122-129) is maintained. 
In addition,  the rejection on Claim 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine as applied to claim 1, 7, 8 above, and further in view of Lapaire is maintained.

The above dependent claims, applicants’ argument mainly bases on the same ground: “none of the prior art references teach or suggest at least the claimed method of identifying and managing a pregnant subject not at risk for preeclampsia within a short period of time by at least the steps of: a) determining the amount of the angiogenesis biomarkers soluble FMS-Like Tyrosine Kinase (sFlt-1) and Placental Growth Factor (P1 GF) by contacting the biomarkers with and detecting the presence of complexes formed between the antibody or labeled antibody and the biomarkers in a sample of said subject; b) calculating a ratio from said amounts of sFlt-1 and PIGF determined in the sample in step (a); c) comparing the ratio with a reference value, said reference value is 38 +/- 20%; d) based on the comparison of step c), identifying a pregnant subject not at risk for developing preeclampsia within the short period of time if the value of the ratio is identical or decreased compared to the reference, and e) managing said subject by ambulant monitoring and refraining from administration of blood pressure reducing agents or antenatal corticosteroids”. 

Applicant’s arguments have been considered but are not persuasive. 

As has been discussed above, the primary references of Levine and Wagner have provided the motivation and suggestion in combination and would have been prima facie obvious to reach the current invention in ruling out the subjects not at risk of having preeclampsia. Moreover, each secondary reference has been established the connection as well as motivation to combine for covering the features in each claim. Therefore, the rejections on the above dependent claims are maintained. 
					Conclusion 
13.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641